Citation Nr: 0827509	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  06-30 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a May 
1981 rating decision which denied service connection for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from June 1941 to September 
1945.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from an adverse action 
by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Lincoln, Nebraska, (hereinafter RO).  The 
case was remanded by the Board in June 2005 and is now ready 
for appellate review.  


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied 
by a May 1981 rating decision to which the veteran was 
notified in June 1981 and given notice of his appellate 
rights; he did not file an appeal to this denial and it is 
thus final.  

2.  A November 1995 Board decision, based on receipt of 
evidence submitted after the May 1981 rating decision, 
reopened and granted the veteran's claim for service 
connection for bilateral hearing loss. 

3.  The May 1981 rating decision denying entitlement to 
service connection for bilateral hearing loss did not involve 
incorrect application of the statutory or regulatory 
provisions extant at the time and was the product of a 
reasonable exercise of rating judgment given the relevant 
facts known at the time of this decision; a review of the 
evidence before the RO at the time of this rating decision 
does not compel the conclusion that reasonable minds could 
only agree that entitlement to service connection for hearing 
loss was warranted on the basis of such evidence.


CONCLUSIONS OF LAW

1.  That portion of the May 1981 rating decision that denied 
the claim of service connection for hearing loss is final.  
38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1980). 

2.  Clear and unmistakable error was not committed in that 
portion of the May 1981 rating decision that denied the claim 
of service connection for hearing loss.  38 C.F.R. § 3.105(a) 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The United States Court of Appeals for Veterans Claims 
(Court) has held that because claims involving clear and 
unmistakable error (CUE) are not conventional appeals, but 
rather are requests for revisions of previous decisions, 
provisions of the Veterans Claims Assistance Act of 2000 are 
not applicable thereto.  See Livesay v. Principi, 15 Vet. 
App. 165, 178-79 (2001).  Although this holding pertains to 
an allegation of CUE in a decision by the Board, the Board 
concludes that this judicial construction is equally 
applicable when the issue involves an allegation of CUE in an 
otherwise final decision by the RO.  As a consequence, VA's 
duties to notify and assist contained in the VCAA are not 
applicable to the veteran's CUE claim.

II.  Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A layperson is not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (finding that 
competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  

When a wartime veteran alleges he suffers disability due to 
an injury incurred in combat, 38 U.S.C.A. § 1154(b) must be 
considered, permitting the veteran's undocumented assertions 
regarding combat-related injuries to be accepted as true.  
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996).  (In 1981, an identical 
provision to § 1154(b) appeared at 38 U.S.C. § 354(b) 
(1976)).  The analysis required by 38 U.S.C.A. § 1154(b), 
however, applies only as to whether an injury or disease was 
incurred or aggravated at that time, i.e., in service.  It 
does not apply to the questions of whether there is a current 
disability or a nexus connecting any current disability to 
service.  See Collette, Gregory, supra.  The provisions of 38 
C.F.R. § 1154(b) do not obviate the requirement that a 
veteran submit medical evidence of a causal relationship 
between his current condition and his military service.  Wade 
v. West, 11 Vet. App. 302 (1999).

RO decisions that are final and binding are accepted as 
correct in the absence of CUE.  38 C.F.R. § 3.105(a).  The 
question of whether CUE is present in a prior determination 
is analyzed under a three-pronged test.  First, it must be 
determined whether either the correct facts, as they were 
known at the time, were not before the adjudicator, that is, 
more than a simple disagreement as to how the facts were 
weighed and evaluated; or that the statutory or regulatory 
provisions existing at that time were incorrectly applied.  
Second, the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome.  Third, a determination that there was CUE must be 
based on the record and the law that existed at the time of 
the prior adjudication in question.  See Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc)).

CUE is a very specific and rare kind of error.  CUE is the 
kind of error to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  
CUE is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 
370, 372 (1992).  The mere misinterpretation of facts or 
failure to fulfill the duty to assist does not constitute 
CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); see also 
Damrel, 6 Vet. App. at 245 (holding that a valid CUE claim 
requires that the veteran assert more than a disagreement as 
to how the facts were weighed or evaluated).

Service connection for bilateral hearing loss was denied by a 
May 1981 rating decision to which the veteran was notified in 
June 1981 of the adverse decision and his appellate rights.  
He did not file an appeal to this denial and it is thus, 
contrary to the assertions presented in the September 2006 
substantive appeal, final with respect to the issue of 
entitlement to service connection for hearing loss.  
38 U.S.C. §  4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1980). 

At the time of the May 1981 rating decision, the veteran's 
service medical records were unavailable, but reference was 
made therein to morning reports demonstrating that the 
veteran was wounded in March 1945 and was hospitalized for a 
few days.  Also of record was documentation that the veteran 
received the Purple Heart medal, with the veteran reporting 
in March 1981 that grenade fragments and shrapnel hit him in 
the left eye and upper jaw during service.  Additional 
evidence of record included reports from a VA examination 
completed in May 1977 noting that the veteran was partially 
deaf and an April 1981 VA audiological evaluation report that 
revealed a bilateral hearing loss disability.  The 
audiologist in April 1981 recorded the veteran's statement 
that his hearing loss was due to shrapnel, but did not 
include a medical opinion to substantiate this claim.  None 
of the other evidence considered at the time of the May 1981 
decision contained a medical opinion linking hearing loss to 
service. 

Thereafter, a November 1995 Board decision, based on receipt 
of evidence submitted after the May 1981 rating decision, 
reopened and granted the veteran's claim for service 
connection for bilateral hearing loss.  This evidence 
included February 1977 VA hospitalization reports, which were 
not of record at the time of the May 1981 rating decision, 
that included reference by the veteran to a history of a 
grenade wound to the head during World War II in 1944.  It 
was then noted that the veteran "had subsequent hearing 
loss, most severe in the right ear," and that the veteran's 
hearing loss was confirmed during the hospitalization.  Also 
submitted was a statement from a friend of the veteran who 
noticed that the veteran had trouble with hearing since his 
separation from service.  

The Board concludes that this decision did not involve 
incorrect application of the statutory or regulatory 
provisions extant at the time and was the product of a 
reasonable exercise of rating judgment given the relevant 
facts known at the time of this decision.  It is emphasized 
that in determining whether the May 1981 rating decision 
involved CUE, the evidence cited above that was received 
after this decision may not be considered.  Russell, 3 Vet. 
App. at 310; Damrel, 6 Vet. App. at 242.  From a review of 
the evidence that was of record at that time of the May 1981 
rating decision, there was a fatal deficiency in the record, 
namely an absence of competent medical evidence linking 
hearing loss to service.  The veteran's own statements 
linking hearing loss to service would not have represented 
the required nexus evidence.  Cromley, Espiritu, supra.  
Also, the failure to fulfill the duty to assist does not 
constitute CUE.  Thus, the fact that the RO did not obtain 
the February 1977 VA hospitalization report in May 1981 is 
not a basis for a finding of CUE in this case.  See Thompson, 
Crippen, supra.  

It is argued that 38 U.S.C.A. § 1154(b) (§ 354) was not 
applied, and the veteran's combat service was not properly 
considered by the adjudicator in May 1981; this, however, 
also would not represent CUE as the veteran nonetheless had 
to demonstrate a nexus between hearing loss and his combat 
service in order to have warranted a grant of service 
connection, and such competent "nexus" evidence simply was 
not demonstrated at that time.  Further, although not 
specifically cited, it does indeed appear that the RO 
considered applicable laws and regulations as the veteran's 
combat service to include his receipt of a combat medal 
(Purple Heart) was acknowledged.  

In short, the denial of service connection for hearing loss 
in May 1981 was not the result of incorrect application of 
the pertinent statutory and regulatory principles, and was 
the product of a reasonable exercise of rating judgment.  
Accordingly, the denial of service connection for hearing 
loss in May 1991 was not the product of clear and 
unmistakable error.  38 C.F.R. § 3.105(a); Damrel, 6 Vet. 
App. at 245.  
  

ORDER

The portion of the May 1981 rating decision that denied 
entitlement to service connection for bilateral hearing loss 
did not contain CUE; the appeal is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


